Citation Nr: 0732480	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
rated as 30 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims folder.


REMAND

The veteran contends that his service-connected sarcoidosis 
has increased in severity.  Sarcoidosis is rated under 
Diagnostic Code 6846, which provides that the disability may 
also be evaluated under Diagnostic Code 6600 (chronic 
bronchitis).  The current 30 percent disability rating is 
based in part on a pulmonary function test conducted in 
September 2001.

Diagnostic Code 6600 is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  However, the supplementary 
information published with promulgation of the current rating 
criteria, in effect at all times relevant to this appeal, 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  See Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(providing that VA assesses pulmonary function after 
bronchodilation).  The veteran last underwent a VA 
examination in September 2005.  The report of that 
examination shows that the pulmonary function test results 
only reflects pre-drug therapy values.  Also, a DLCO (SB) 
value was not reported.  Consequently, the Board finds the 
September 2005 VA examination report is inadequate for 
adjudication purposes.  The veteran should be afforded a new 
examination to ascertain the level of severity of his 
pulmonary disability.

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with notice concerning the effective-date element of his 
disability claim.   


Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO or AMC should afford the 
veteran a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected sarcoidosis.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
To the extent possible, the symptoms and 
functional impairment due to sarcoidosis 
should be distinguished from the symptoms 
and functional impairment due to any 
other pulmonary disorder(s) present.  It 
is essential that the pulmonary function 
study contain the full range of results 
necessary to rate the disability under 
the diagnostic criteria (FEV-1, FEV-
1/FVC, DLCO (SB), maximum oxygen 
consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented. 

The examiner should further address 
whether there is pulmonary involvement 
requiring a maintenance or therapeutic 
dosage of corticosteroids, and whether 
there is cardiac involvement with 
congestive heart failure or progressive 
pulmonary disease with fever, night 
sweats, and weight loss despite 
treatment.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

